EXHIBIT 10.44

 

FORM OF NON QUALIFIED STOCK OPTION AGREEMENT

UNDER THE PACIFICARE HEALTH SYSTEMS, INC.

2005 EQUITY INCENTIVE PLAN

 

THIS AGREEMENT, dated             ,              (“Agreement”), is made by and
between PACIFICARE HEALTH SYSTEMS, INC., a Delaware corporation (the “Company”),
and              (the “Optionee”):

 

WHEREAS, the Company wishes to carry out the 2005 Equity Incentive Plan of
PacifiCare Health Systems, Inc., (the “Plan”) the terms of which are hereby
incorporated by reference and made a part of this Agreement; and

 

WHEREAS, the Company continues to believe that it is to the advantage and best
interest of the Company and its stockholders that the Optionee receive the
Options provided for herein as an incentive for the Optionee to continue to
serve as a member of the Company’s Board of Directors (the “Board”) and has
instructed the authorized officers to issue such Options;

 

NOW THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

Capitalized terms not otherwise defined herein shall have the same meaning as
set forth in the Plan. Whenever the following capitalized terms are used in this
Agreement, they shall have the meaning specified below unless the context
clearly indicates to the contrary.

 

  1.1 Annual Options

 

“Annual Options” means the Options granted pursuant to this Agreement to the
Optionee if the Options are specified as Annual Options in Section 2.3.

 

  1.2 Chief Financial Officer

 

“Chief Financial Officer” means the Chief Financial Officer of the Company.

 

  1.3 Common Stock

 

“Common Stock” means the Common Stock, par value $0.01 per share, of the
Company.

 

1



--------------------------------------------------------------------------------

  1.4 Date of Grant

 

“Date of Grant” means the date on which the Options are granted to Optionee
pursuant to the terms of this Agreement.

 

  1.5 Initial Options

 

“Initial Options” means the Options granted pursuant to this Agreement to the
Optionee if the Options are specified as Initial Options in Section 2.3.

 

  1.6 Option Price

 

“Option Price” means the exercise price per share of the shares of Common Stock
underlying the Options granted pursuant to this Agreement.

 

  1.7 Options

 

“Options” mean the non qualified stock options to purchase shares of Common
Stock granted under this Agreement, which are either Annual Options or Initial
Options, as specified in Section 2.3.

 

  1.8 Pronouns

 

The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates.

 

  1.9 Secretary

 

“Secretary” means the Secretary of the Company.

 

  1.10 Subsidiary

 

“Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing 50 percent or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

ARTICLE 2

 

GRANT OF OPTIONS

 

  2.1 Grant of Options

 

The Company irrevocably grants to the Optionee the Options under the Plan to
purchase an aggregate of              shares of Common Stock upon the terms and
conditions set forth in this Agreement. The Date of Grant for the Options is
            ,             .

 

2



--------------------------------------------------------------------------------

  2.2 Option Price

 

The Option Price shall be $             per share without commission or other
charge.

 

  2.3 Type of Options

 

The Options are (check one):

 

¨ Initial Options

 

¨ Annual Options

 

  2.4 Consideration to Company

 

The Options are being granted in consideration of the Optionee’s agreement to
render services to the Company as a member of the Board.

 

  2.5 Adjustments in Options

 

If any extraordinary dividend or other extraordinary distribution occurs in
respect of the Common Stock (whether in the form of cash, Common Stock, other
securities or other property), or any reclassification, recapitalization, stock
split (including a stock split in the form of a stock dividend), reverse stock
split, reorganization, merger, combination, consolidation, split-up, spin-off,
combination, repurchase or exchange of Common Stock or other securities of the
Company, or any similar, unusual or extraordinary corporate transaction (or
event in respect of the Common Stock) or a sale of substantially all the assets
of the Company occurs, proportionate adjustments shall be made to the Options by
the Committee in accordance with the provisions of Section 15 of the Plan.

 

ARTICLE 3

 

PERIOD OF VESTING AND EXERCISABILITY

 

  3.1 Commencement of Vesting and Exercisability

 

Subject to Section 3.3, the Options shall become vested and exercisable in
accordance with the following provisions. Regardless of such date or dates of
vesting and exercisability, the underlying shares of Common Stock acquired upon
exercise of the Options may not be sold within the first six (6) months of the
Date of Grant.

 

If the Options are Annual Options, the Options shall be fully vested and
exercisable on the Date of Grant.

 

If the Options are Initial Options,  1/3rd of the Option shares shall vest and
become exercisable on the Date of Grant,  1/3rd of the Option shares shall vest
and become exercisable on the one-year anniversary of the Date of Grant, and the
remaining  1/3rd of the Option shares shall

 

3



--------------------------------------------------------------------------------

vest and become exercisable on the two-year anniversary of the Date of Grant.
Except as provided in Section 3.4 below, vesting of the Option shares will cease
and the Option will expire with respect to any unvested shares immediately upon
Optionee’s voluntary or involuntary termination of service as a member of the
Board.

 

  3.2 Duration of Exercisability

 

The Options shall remain exercisable until they become unexercisable under
Section 3.3.

 

  3.3 Expiration of Options

 

The Options may not be exercised to any extent by anyone after the expiration of
10 years from the Date of Grant.

 

  3.4 Acceleration of Vesting and Exercisability

 

Notwithstanding the provisions of Section 3.1, upon any of the following events,
any then unvested Option shares shall accelerate and become fully vested and
exercisable:

 

(a)    Optionee’s death,

 

(b)    Optionee’s Disability (as defined below),

 

(c)    Optionee’s service as a member of the Board terminates due to Optionee’s
failure to be reelected at an annual meeting of stockholders after being
nominated by the Board for reelection, or

 

(d)    Optionee’s service as a member of the Board terminates in connection with
a Change of Control of the Company.

 

For purposes of this Section 3.4, “Disability” means that the Optionee has a
medically determinable physical or mental impairment which has lasted or can be
expected to last for a continuous period of not less than 12 months and which
renders the Optionee substantially unable to function as a member of the Board.

 

ARTICLE 4

 

EXERCISE OF OPTIONS

 

  4.1 Person Eligible to Exercise

 

During the lifetime of the Optionee, only he, his guardian, legal representative
or other person approved by the Committee in its sole discretion may exercise
the Options or any portion thereof. After the death of the Optionee, any
exercisable portion of the Options may, prior to the time when the Options
become unexercisable under Article III, be exercised by his personal
representative or by any person empowered to do so under the Optionee’s will or
under the then applicable laws of descent and distribution.

 

4



--------------------------------------------------------------------------------

  4.2 Partial Exercise

 

Any vested portion of the Options may be exercised in whole or in part at any
time prior to the time when the Options or portion thereof become unexercisable
under Article III; provided, however, that each partial exercise shall be for
not less than 100 shares and shall be for whole shares only.

 

  4.3 Manner of Exercise

 

Any vested portion of the Options may be exercised solely by delivery to the
Secretary or Chief Financial Officer or their respective offices of all of the
following prior to the time when the Option or such portion becomes
unexercisable under Section 3.3:

 

(a)    Notice in writing signed by the Optionee or the other person then
entitled to exercise the Options or portion thereof, stating that such Options
or portion are being exercised, such notice complying with all applicable rules
established by the Committee;

 

(b)    Full payment of the Option Price in any of the following forms of
consideration for the shares with respect to which such Options or portion
thereof are exercised:

 

(i)    Cash or check;

 

(ii)    With the consent of the Committee, shares of any class of the Company’s
stock owned by the Optionee free and clear of any liens, claims, encumbrances or
security interests, duly endorsed for transfer to the Company with a Fair Market
Value (as determinable under Section 19 of the Plan) on the date of delivery
equal to the aggregate Option Price with respect to which such Options or
portion being exercised. “Delivery” for these purposes, in the sole discretion
of the Committee at the time the Option is exercised, shall include delivery of
Optionee’s attestation of ownership of such shares in a form approved by the
Committee;

 

(iii)    With the consent of the Committee and provided the use of the following
procedure by an Optionee would not violate Rule 16(b) under the Exchange Act
delivery to the Company of (x) irrevocable instructions to deliver the shares
for which the Options are being exercised directly to a broker, and
(y) instructions to the broker to sell such shares and promptly deliver to the
Company the portion of the sale proceeds equal to the aggregate Option Price;

 

(iv)    With the consent of the Committee, any other form of cashless exercise
permitted under Section 4.4 hereof;

 

(v)    By a “net exercise” arrangement pursuant to which the Company will reduce
the number of shares of Common Stock issued upon exercise of the Options by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate Option Price; provided, however, the Company shall accept a cash or
other payment from the Optionee to the extent of any remaining balance of the
aggregate Option Price not satisfied by such holding back of whole shares;
provided, however, shares of Common Stock will no longer be outstanding under
the Options and will not be exercisable thereafter to the extent that (1)

 

5



--------------------------------------------------------------------------------

shares are used to pay the Option Price pursuant to the “net exercise,”
(2) shares are delivered to the Optionee as a result of such exercise, and
(3) shares are withheld to satisfy tax withholding obligations; or

 

(vi)    Any combination of the consideration provided in the foregoing
subparagraphs (i), (ii), (iii), (iv) and (v);

 

(c)    Full payment to the Company of all amounts which, under federal, state or
local law, it is required to withhold upon exercise of the Options; and

 

(d)    In the event the Options or portion thereof shall be exercised pursuant
to Section 4.1 by any person or persons other than the Optionee, appropriate
proof of the right of such person or persons to exercise the Options.

 

  4.4 Cashless Exercise Procedures

 

The Company, in its sole discretion, may establish procedures whereby the
Optionee, subject to the requirements of Rule 16b-3 under the Exchange Act,
Regulation T issued by the Board of Governors of the Federal Reserve System
pursuant to the Exchange Act, federal income tax laws, and other federal, state
and local tax and securities laws, can exercise the Option or a portion thereof
without making a direct payment of the Option Price to the Company. If the
Company so elects to establish a cashless exercise program, the Company shall
determine, in its sole discretion and from time to time, such administrative
procedures and policies as it deems appropriate consistent with those of any
cashless exercise program established pursuant to the Plan and such procedures
and policies shall be binding on the Optionee should he or she elect to utilize
the cashless exercise program.

 

  4.5 Conditions to Issuance of Shares

 

The shares of stock deliverable upon the exercise of the Options, or any portion
thereof, may be either previously authorized but unissued shares of Common Stock
or issued shares of Common Stock that have then been reacquired by the Company.
Such shares shall be fully paid and nonassessable. The Company shall not be
required to issue or deliver any shares of stock purchased upon the exercise of
the Options, or any portion thereof, prior to fulfillment of all of the
following conditions:

 

(a)    The admission of such shares of Common Stock to listing on all stock
exchanges which such class of stock is then listed;

 

(b)    The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Committee shall, in its absolute discretion, deem necessary or advisable;

 

(c)    The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable;

 

6



--------------------------------------------------------------------------------

(d)    The payment to the Company of all amounts which, under federal, state or
local law, it is required to withhold upon exercise of the Options; and

 

(e)    The lapse of such reasonable period of time following the exercise of the
Options as the Committee may from time to time establish for reasons of
administrative convenience.

 

  4.6 Rights as Stockholder

 

The holder of the Options shall not be, nor have any of the rights or privileges
of, a stockholder of the Company in respect of any shares of Common Stock
receivable upon the exercise of any part of the Options unless and until such
shares of Common Stock shall have been issued by the Company to such holder.

 

ARTICLE 5

 

MISCELLANEOUS

 

  5.1 Administration

 

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret, amend or revoke any such
rules. All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon the Optionee, the
Company and all other interested persons. No member of the Committee shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or the Options.

 

  5.2 Options Not Transferable

 

Neither the Options nor any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Optionee or his successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy) and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 5.2 shall not
prevent transfers by will, by qualified domestic relations order or by the
applicable laws of descent and distribution.

 

  5.3 Shares to Be Reserved

 

The Company shall at all times during the term of the Options reserve and keep
available such number of shares of stock as will be sufficient to satisfy the
requirements of this Agreement.

 

7



--------------------------------------------------------------------------------

  5.4 Withholding

 

The provisions of Section 17 of the Plan shall govern any withholding that the
Company is required to make with respect to the exercise of the Options.

 

  5.5 Notices

 

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary or Chief Financial Officer and
any notice to be given to the Optionee shall be addressed to him at the address
given beneath his signature hereto. By a notice given pursuant to this
Section 5.5, either party may hereafter designate a different address for
notices to be given to him. Any notice which is required to be given to the
Optionee shall, if the Optionee is then deceased, be given to the Optionee’s
personal representative if such representative has previously informed the
Company of his status and address by written notice under this Section 5.5. Any
notice shall have been deemed duly given when enclosed in a properly sealed
envelope or wrapper addressed as aforesaid, deposited (with postage prepaid) in
a post office or branch post office regularly maintained by the United States
Postal Service.

 

  5.6 Titles

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

 

  5.7 Inconsistency between Agreement and Plan

 

In the event of any inconsistency between the provisions of this Agreement and
the Plan, the provisions of the Plan shall govern.

 

  5.8 Choice of Law

 

This Agreement shall be construed and enforced in accordance with the laws of
the State of Delaware.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

PACIFICARE HEALTH SYSTEMS, INC.

By:          

 

         

Optionee

 

         

Address